Citation Nr: 1122209	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-48 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of foreign object removal from left eye, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for residuals of foreign object removal from left eye (claimed as vision).  An evaluation of 10 percent was assigned, effective August 16, 2004.

In February 2010, the Veteran withdrew his request for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2010).


FINDING OF FACT

In a March 2011 statement, received prior to the promulgation of a decision in the appeal, the Veteran's representative wrote that the Veteran wished to withdraw his appeal with regard to the issue of entitlement to an increased rating for residuals of foreign object removal from left eye.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an increased rating for residuals of foreign object removal from left eye (claimed as vision) by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2010).  
In a written March 2011 statement, the Veteran's representative stated that the Veteran wished to withdraw his appeal with regard to the issue of entitlement to a rating in excess of 10 percent for his service-connected left eye disability.   Specifically, he stated that he was requesting to withdraw in its entirety his appeal for entitlement to an evaluation greater than 10 percent for the Veteran's service-connected left eye disability.  

The Board finds that the March 2011 written statement from the Veteran's representative qualifies as a valid withdrawal of the issue under 38 C.F.R. § 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed without prejudice as it relates to this issue.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.


ORDER

The appeal is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


